Citation Nr: 1456212	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-12 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety.


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 


FINDING OF FACT

Service connection is in effect for major depressive disorder, recurrent, moderate with anxious distress. 


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for an acquired psychiatric disorder to include depression and anxiety, is dismissed.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an October 2014 rating decision the Veteran was granted service connection for major depressive disorder, recurrent, moderate with anxious distress (also claimed as depression, sleeping problems, and cognitive disorder).  Her claim for service connection for anxiety and depression is thus moot as the benefit sought on appeal is already in effect.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  


ORDER

The appeal is dismissed.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


